DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0146121; herein “Kim”).
Regarding claim 18, Kim discloses in Figs. 2a-2g and related text a method of forming a semiconductor device, comprising:
forming first remaining mask patterns (see annotated Figs. 2c and 2e below for one example interpretation of “first remaining mask patterns”; note that the figures of Kim are understood to show a portion of the overall device and therefore the portion shown in Figs. 2c and 2e are repeated in the annotated Figure; also note that one can choose a subset of elements of Kim, as shown, to read on the claimed “first remaining mask patterns”) on a lower structure (100/102/104/106), the first remaining mask patterns including respective horizontal portions that are parallel to an upper surface of the lower structure, and respective vertical portions extending from the respective horizontal portions in a direction perpendicular to the upper surface of the lower structure;
forming second mask patterns on the lower structure, after forming the first remaining mask patterns, wherein the second mask patterns comprise first patterns in contact with the respective horizontal portions of the first remaining mask patterns, and second patterns, each of which is spaced apart from all of the first remaining mask patterns (see annotated Figs. 2c and 2e below for one example interpretation of “first patterns” and “second patterns” note that one can choose a subset of elements of Kim, as shown, to read on the claimed “first patterns” and “second patterns”); and
after forming the second mask patterns, forming first mask patterns (110 as shown in Fig. 2e; note that the portions of 108a and 112 will be removed prior to portions of 110 due to disposition above), each of which includes a portion of a respective one of the vertical portions of the first remaining mask patterns, by removing the respective horizontal portions of the first remaining mask patterns (see [0042]) while opposing side surface of the second patterns of the second mask patterns are exposed (right side surface of 108 and left side surface of 112 are exposed after portions of 108 and 112 are removed, which is before portions of 110 due to disposition above).

    PNG
    media_image1.png
    933
    755
    media_image1.png
    Greyscale

Annotated Figs. 2c and 2e


Allowable Subject Matter
Claims 1-2, 4-15, 17, and 21 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. It is specifically noted that the Kim is interpreted in a new manner with elements reading on the claimed subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/15/2022